Mr. Justice Thomas delivered the opinion of the court: Claimant is asking for an award of $30.00 paid by it for an insurance broker’s license. The declaration alleges it paid the $30.00 under the impression gained through lack of information that such sum was the correct amount the law required. The Attorney General has filed a demurrer to the declaration. It is apparent from the allegations of the declaration that the money was voluntarily paid. If any mistake was made by claimant, it was a mistake of law and not of fact. It is fundamental that a tax or license voluntarily paid cannot be recovered back. (Oakford & Fahnestock vs. State, 6 Ct. Cl. 439.) It is also equally well settled in this State that money paid under a mistake of law cannot be recovered back. (Illinois Merchants Trust Co. vs. Harvey, 335 Ill. 284; Richardson Lubricating Co. vs. Kinney, 337 Ill. 122; Oakford & Fahnestock vs. State, supra.) The demurrer is sustained and the cause dismissed.